Exhibit 10.44

 

MASTER LEASE AGREEMENT

 

dated as of December 30, 2005  (“Agreement”)

 

THIS AGREEMENT is between General Electric Capital Corporation (together with
its successors and assigns, if any, “Lessor”) and Momenta Pharmaceuticals, Inc.
(“Lessee”).  Lessor has an office at 83 Wooster Heights Road, Danbury, CT
06810.  Lessee is a corporation organized and existing under the laws of the
state of Delaware.  Lessee’s mailing address and chief place of business is 675
West Kendall Street, Cambridge, MA 02142.  This Agreement contains the general
terms that apply to the leasing of Equipment from Lessor to Lessee.  Additional
terms that apply to the Equipment (term, rent, options, etc.) shall be contained
on a schedule (“Schedule”).

 

1.                   LEASING:

 

(a)          Lessor agrees to lease to Lessee, and Lessee agrees to lease from
Lessor, the equipment and the property (“Equipment”) described in any
Schedule signed by both parties.

 

(b)         Lessor is purchasing the Equipment for leasing back to Lessee
pursuant to the Lease. if on or before the Last Delivery Date Lessor receives
(i) a Schedule for the Equipment, (ii) evidence of insurance which complies with
the requirements of Section 9, (iii) such other documents as Lessor may
reasonably request, and (iv) if the in-service date for the Equipment is ninety
(90) days or less. Notwithstanding anything to the contrary, Lessee may include,
in any Schedule for the Equipment, Equipment with invoice dates not to exceed
one hundred eighty days prior to the date of the schedule.  Each of the
documents required above must be in form and substance satisfactory to Lessor.
Lessor hereby appoints Lessee its agent for inspection and acceptance of the
Equipment from the Supplier. Once the Schedule is signed, the Lessee may not
cancel the Schedule.

 

2.                   TERM, RENT AND PAYMENT:

 

(a)          The rent payable for the Equipment and Lessee’s right to use the
Equipment shall begin on the earlier of (i) the date when the Lessee signs the
Schedule and accepts the Equipment or (ii) when Lessee has accepted the
Equipment under a Certificate of Acceptance (“Lease Commencement Date”).  The
term of this Agreement shall be the period specified in the applicable
Schedule.  The word “term” shall include all basic and any renewal terms.

 

(b)         Lessee shall pay rent to Lessor at its address stated above, except
as otherwise directed by Lessor.  Rent payments shall be in the amount set forth
in, due as stated in the applicable Schedule, and paid via electronic payment. 
If any Advance Rent (as stated in the Schedule) is payable, it shall be due when
the Lessee signs the Schedule.  Advance Rent shall be applied to the first rent
payment and the balance, if any, to the final rent payment(s) under such
Schedule.  In no event shall any Advance Rent or any other rent payments be
refunded to Lessee.  If rent is not paid within fifteen (15) days of its due
date, Lessee agrees to pay a late charge of five cents ($.05) per dollar on, and
in addition to, the amount of such rent but not exceeding the lawful maximum, if
any.

 

3.                   RENT ADJUSTMENT:

 

(a)          If, solely as a result of Congressional enactment of any law
(including, without limitation, any modification of, or amendment or addition
to, the Internal Revenue Code of 1986, as amended, (“Code”)), the maximum
effective corporate income tax rate (exclusive of any minimum tax rate) for
calendar-year taxpayers (“Effective Rate”) is higher than thirty-five percent
(35%) for any year during the lease term, then Lessor shall have the right to
increase such rent payments by requiring payment of a single additional sum. 
The additional sum shall be equal to the product of (i) the Effective Rate
(expressed as a decimal) for such year less .35 (or, in the event that any
adjustment has been made hereunder for any previous year, the Effective Rate
(expressed as a decimal) used in calculating the next previous adjustment) times
(ii) the adjusted Termination Value (defined below), divided by (iii) the
difference between the new Effective Rate (expressed as a decimal) and one (1). 
The adjusted Termination Value shall be the Termination Value (calculated as of
the first rent due in the year for which the adjustment is being made) minus the
Tax Benefits that would be allowable under Section 168 of the Code (as of the
first day of the year for which such adjustment is being made and all future
years of the lease term).  The Termination Values and Tax Benefits are defined
on the Schedule.  Lessee shall pay to Lessor the full amount of the additional
rent payment on the later of (i) receipt of notice or (ii) the first day of the
year for which such adjustment is being made.

 

(b)         Lessee’s obligations under this Section 3 shall survive any
expiration or termination of this Agreement.

 

--------------------------------------------------------------------------------


 

4.                   TAXES:

 

(a)          If permitted by law, Lessee shall report and pay promptly all
taxes, fees and assessments due, imposed, assessed or levied against any
Equipment (or purchase, ownership, delivery, leasing, possession, use or
operation thereof), this Agreement (or any rents or receipts hereunder), any
Schedule, Lessor or Lessee by any governmental entity or taxing authority during
or related to the term of this Agreement, including, without limitation, all
license and registration fees, and all sales, use, personal property, excise,
gross receipts, franchise, stamp or other taxes, imposts, duties and charges,
together with any penalties, fines or interest thereon (collectively “Taxes”). 
Lessee shall have no liability for Taxes imposed by the United States of America
or any state or political subdivision thereof which are on or measured by the
net income of Lessor except as provided in Sections 3 and 14(c).  Lessee shall
promptly reimburse Lessor (on an after tax basis) for any Taxes charged to or
assessed against Lessor.  Lessee shall show Lessor as the owner of the Equipment
on all tax reports or returns, and send Lessor a copy of each report or return
and evidence of Lessee’s payment of Taxes upon request.

 

(b)         Lessee’s obligations, and Lessor’s rights and privileges, contained
in this Section 4 shall survive the expiration or other termination of this
Agreement.

 

5.                   REPORTS:

 

(a)          If any tax or other lien shall attach to any Equipment, Lessee will
notify Lessor in writing, within thirty (30) days after Lessee becomes aware of
the tax or lien. The notice shall include the full particulars of the tax or
lien and the location of such Equipment on the date of the notice.

 

(b)         Lessee will deliver to Lessor financial statements as follows.  If
Lessee is a privately held company, then Lessee agrees to provide monthly
financial statements, certified by Lessee’s president or chief financial officer
including a balance sheet, statement of operations and cash flow statement
within 30 days of each month end and its complete audited annual financial
statements, certified by a recognized firm of certified public accountants,
within 120 days of fiscal year end or at such time as Lessee’s Board of
Directors receives the audit.  If Lessee is a publicly held company, then Lessee
agrees to provide Lessor with the url link to reports on Form 10-K and 10-Q that
include quarterly unaudited statements and annual audited statements, certified
by a recognized firm of certified public accountants, as are provided to the
Securities and Exchange Commission (“SEC”).  All such statements are to be
prepared using generally accepted accounting principles (“GAAP”) and, if Lessee
is a publicly held company, are to be in compliance with SEC requirements.

 

(c)          Lessor may inspect any Equipment during normal business hours after
giving Lessee reasonable prior notice and subject to Lessor having previously
executed Momenta’s standard confidentiality agreement (i.e. the terms of the
confidentiality agreement dated December 21, 2005 between the parties (the
“CDA”) shall apply to any such inspection and the term of exchange for
information shall be extended from two years to the term of this Agreement)

 

(d)         Lessee will keep the Equipment at the Equipment Location (specified
in the applicable Schedule) and will give Lessor prompt written notice of any
relocation of Equipment.  If Lessor asks, Lessee will promptly notify Lessor in
writing of the location of any Equipment.

 

(e)          If any Equipment is lost or damaged (where the estimated repair
costs would exceed the greater of ten percent (10%) of the original Equipment
cost or ten thousand and 00/100 dollars ($10,000)), or is otherwise involved in
an accident causing personal injury or property damage, Lessee will promptly and
fully report the event to Lessor in writing.

 

(f)            Lessee will furnish a certificate of an authorized officer of
Lessee stating that he or she has reviewed the activities of Lessee and that, to
the best of his or her knowledge, there exists no default or event which with
notice or lapse of time (or both) would become such a default within thirty
(30)  days after any request by Lessor.

 

(g)         Lessee will promptly notify Lessor of any change in Lessee’s state
of incorporation or organization.

 

6.                   DELIVERY, USE AND OPERATION:

 

(a)          All Equipment shall be shipped directly from the Supplier to
Lessee.

 

(b)         Lessee agrees that the Equipment will be used by Lessee solely in
the conduct of its business and in a manner complying with all applicable laws,
regulations and insurance policies.

 

(c)          Lessee will not move any equipment from the location specified on
the Schedule, without the prior written consent of Lessor.

 

(d)         Lessee will keep the Equipment free and clear of all liens and
encumbrances other than those which result from acts of Lessor.

 

(e)          Lessor shall not disturb Lessee’s quiet enjoyment of the Equipment
during the term of the Agreement unless a default has occurred and is continuing
under this Agreement.

 

--------------------------------------------------------------------------------


 

7.                   MAINTENANCE:

 

(a)          Lessee will, at its sole expense, maintain each unit of Equipment
in good operating order and repair, normal wear and tear excepted.  The Lessee
shall also generally maintain the Equipment in accordance with manufacturer’s
recommendations such that it remains in good working order.  Lessee shall make
all alterations or modifications required to comply with any applicable law,
rule or regulation during the term of this Agreement.  If Lessor requests,
Lessee shall affix plates, tags or other identifying labels showing ownership
thereof by Lessor.  The tags or labels shall be placed in a prominent position
on each unit of Equipment.

 

(b)         Lessee will not attach or install anything on any Equipment that
will impair the originally intended function or use of such Equipment without
the prior written consent of Lessor.  All additions,  parts, supplies,
accessories, and equipment (“Additions”) furnished or attached to any Equipment
that are not readily removable shall become the property of Lessor.  All
Additions shall be made only in compliance with applicable law.  Lessee will not
attach or install any Equipment to or in any other personal or real property
without the prior written consent of Lessor.

 

8.                   STIPULATED LOSS VALUE:  If for any reason any unit of
Equipment becomes worn out, lost, stolen, destroyed, irreparably damaged or
unusable (“Casualty Occurrences”) Lessee shall promptly and fully notify Lessor
in writing.  Lessee shall pay Lessor the sum of (i) the Stipulated Loss Value
(see Schedule) of the affected unit determined as of the rent payment date prior
to the Casualty Occurrence; and (ii) all rent and other amounts which are then
due under this Agreement on the Payment Date (defined below) for the affected
unit.  The Payment Date shall be the next rent payment date after the Casualty
Occurrence. Upon Payment of all sums due hereunder, the term of this lease as to
such unit shall terminate.

 

9.                   INSURANCE:

 

(a)          Lessee shall bear the entire risk of any loss, theft, damage to, or
destruction of, any unit of Equipment from any cause whatsoever from the time
the Equipment is shipped to Lessee.

 

(b)         Lessee agrees, at its own expense, to keep all Equipment insured for
such amounts and against such hazards as Lessor may reasonably require. All such
policies shall be with companies, and on terms, reasonably satisfactory to
Lessor.  The insurance shall include coverage for damage to or loss of the
Equipment, liability for personal injuries, death or property damage.  Lessor
shall be named as additional insured with a loss payable clause in favor of
Lessor, as its interest may appear, irrespective of any breach of warranty or
other act or omission of Lessee.  The insurance shall provide for liability
coverage in an amount equal to at least TWO MILLION U.S. DOLLARS ($2,000,000.00)
total liability per occurrence, unless otherwise stated in any Schedule.  The
casualty/property damage coverage shall be in an amount equal to the higher of
the Stipulated Loss Value or the full replacement cost of the Equipment.  No
insurance shall be subject to any co-insurance clause. The insurance policies
shall provide that the insurance may not be altered or canceled by the insurer
until after ten (10) days written notice to Lessor.  Lessee agrees to deliver to
Lessor evidence of insurance reasonably satisfactory to Lessor.

 

(c)          If Lessee is unavailable after reasonable notice and uses
commercially reasonable efforts to engage Lessee, Lessee hereby appoints Lessor
as Lessee’s attorney-in-fact to make proof of loss and claim for insurance, and
to make adjustments with insurers and to receive payment of and execute or
endorse all documents, checks or drafts in connection with insurance payments.
Lessor shall not act as Lessee’s attorney-in-fact unless Lessee is in default. 
Lessee shall pay any reasonable expenses of Lessor in adjusting or collecting
insurance.  Lessee will not make adjustments with insurers except with respect
to claims for damage to any unit of Equipment where the repair costs are less
than the lesser of ten percent (10%) of the original Equipment cost or ten
thousand and 00/100 dollars ($10,000).  Lessor may, at its option, apply
proceeds of insurance, in whole or in part, to (i) repair or replace Equipment
or any portion thereof, or (ii) satisfy any obligation of Lessee to Lessor under
this Agreement.

 

10.            RETURN OF EQUIPMENT:

 

(a)          At the expiration or termination of this Agreement or any Schedule,
Lessee shall perform any testing and repairs required to place the units of
Equipment in the same condition and appearance as when received by Lessee
(reasonable wear and tear excepted) and in good working order for the original
intended purpose of the Equipment.  If required the units of Equipment shall be
deinstalled, disassembled and crated by an authorized manufacturer’s
representative or such other service person as is reasonably satisfactory to
Lessor.  Lessee shall remove installed markings that are not necessary for the
operation, maintenance or repair of the Equipment.  All Equipment will be
cleaned, sterilized, if necessary, cosmetically acceptable, and in such
condition as to be immediately installed into use in a similar environment for
which the Equipment was originally intended to be used.  All waste material and
fluid must be removed from the Equipment and disposed of in accordance with then
current waste disposal laws.  Lessee shall return the units of Equipment to a
location within the continental United States as Lessor shall direct.  Lessee
shall obtain and pay for a policy of transit insurance for the redelivery period
in an amount equal to the replacement value of the Equipment.  The transit
insurance must name Lessor as the loss payee.  The Lessee shall pay for all
costs to comply with this section (a).

 

(b)         Until Lessee has fully complied with the requirements of
Section 10(a) above, Lessee’s rent payment obligation and all other obligations
under this Agreement shall continue from month to month notwithstanding any
expiration or termination of the lease term. Lessor may terminate the Lessee’s
right to use the Equipment upon ten (10) days notice to Lessee if Lessee is in
material default of the Agreement and subject to provision of Section Eleven
(11) herein.

 

(c)          Lessee shall provide to Lessor a detailed inventory of all
components of the Equipment including model and serial numbers.  Lessee shall
also provide an up-to-date copy of all other documentation pertaining to the
Equipment.  All service manuals, blue prints, process flow diagrams, operating
manuals, inventory and maintenance records shall be given to Lessor at least
ninety (90) days and not more than one hundred twenty (120) days prior to lease
termination.

 

--------------------------------------------------------------------------------


 

11.            DEFAULT AND REMEDIES:

 

(a)          Lessor may in writing declare this Agreement in default if:
(i) Lessee breaches its obligation to pay rent or any other sum when due and
fails to cure the breach within fifteen (15) days; (ii) Lessee breaches any of
its insurance obligations under Section 9; (iii) Lessee breaches any of its
other material obligations and fails to cure that breach within thirty (30) days
after written notice from Lessor; (iv) any representation or warranty made by
Lessee in connection with this Agreement shall be false or misleading in any
material respect; (v) Lessee or any guarantor or other obligor for the Lessee’s
obligations hereunder (“Guarantor”) becomes insolvent or ceases to do business
as a going concern; (vi) any Equipment is illegally used; (vii) if Lessee or any
Guarantor is a natural person, any death or incompetency of Lessee or such
Guarantor; (viii) a petition is filed by or against Lessee or any Guarantor
under any bankruptcy or insolvency laws and in the event of an involuntary
petition, the petition is not dismissed within forty-five (45) days of the
filing date; (ix) Lessee defaults under any other material obligation for
(A) borrowed money, (B) the deferred purchase price of property, or (C) payments
due under lease agreements; (x) there is a merger, consolidation or acquisition
of Lessee by a credit reasonably deemed inferior to Lessee’s credit, or (xi)
there is a material adverse change in the Lessee’s financial condition as
determined solely by the Lessor.  The default declaration shall apply to all
Schedules unless specifically excepted by Lessor.

 

(b)         After a default, at the request of Lessor, Lessee shall comply with
the provisions of Section 10(a).  Lessee hereby authorizes Lessor to upon
reasonable notice peacefully enter any premises where any Equipment may be and
after providing Lessor with reasonable opportunity to remove any proprietary
data or materials contained in or on the Equipment, take possession of the
Equipment.  Lessee shall immediately pay to Lessor without further demand as
liquidated damages for loss of a bargain and not as a penalty, the Stipulated
Loss Value of the Equipment (calculated as of the rent payment date prior to the
declaration of default), and all rents and other sums then due under this
Agreement and all Schedules.  Lessor may terminate this Agreement as to any or
all of the Equipment.  A termination shall occur only upon written notice by
Lessor to Lessee and only as to the units of Equipment specified in any such
notice.  Lessor may, but shall not be required to, sell Equipment at private or
public sale, in bulk or in parcels, with or without notice, and without having
the Equipment present at the place of sale.  Lessor may also, but shall not be
required to, lease, otherwise dispose of or keep idle all or part of the
Equipment.  The proceeds of sale, lease or other disposition, if any, shall be
applied in the following order of priorities:  (i) to pay all of Lessor’s costs,
charges and expenses incurred in taking, removing, holding, repairing and
selling, leasing or otherwise disposing of Equipment; then, (ii) to the extent
not previously paid by Lessee, to pay Lessor all sums due from Lessee under this
Agreement; then (iii) to reimburse to Lessee any sums previously paid by Lessee
as liquidated damages; and (iv) any surplus shall be retained by Lessor.  Lessee
shall immediately pay any deficiency in (i) and (ii) above.

 

(c)          The foregoing remedies are cumulative, and any or all thereof may
be exercised instead of or in addition to each other or any remedies at law, in
equity, or under statute.  Lessee waives notice of sale or other disposition
(and the time and place thereof), and the manner and place of any advertising. 
Lessee shall pay Lessor’s actual attorney’s fees incurred in connection with the
enforcement, assertion, defense or preservation of Lessor’s rights and remedies
under this Agreement, or if prohibited by law, such lesser sum as may be
permitted.  Waiver of any default shall not be a waiver of any other or
subsequent default.

 

12.            ASSIGNMENT:  LESSEE SHALL NOT SELL, TRANSFER, ASSIGN, ENCUMBER OR
SUBLET ANY EQUIPMENT OR THE INTEREST OF LESSEE IN THE EQUIPMENT WITHOUT THE
PRIOR WRITTEN CONSENT OF LESSOR EXCEPT TO AN AFFILIATE OR ENTITY ACQUIRING ALL
OR A SUBSTANTIAL PORTION OF LESSEE’S BUSINESS TO WHICH THE AGREEMENT RELATES.
Lessor may, without the consent of Lessee, assign this Agreement, any
Schedule or the right to enter into a Schedule.  Lessee agrees that if Lessee
receives written notice of an assignment from Lessor, Lessee will pay all rent
and all other amounts payable under any assigned Schedule to such assignee or as
instructed by Lessor.  Lessee also agrees to confirm in writing receipt of the
notice of assignment as may be reasonably requested by assignee.  Lessee hereby
waives and agrees not to assert against any such assignee any defense, set off,
recoupment claim or counterclaim which Lessee has or may at any time have
against Lessor for any reason whatsoever; provided that the foregoing waiver
does not apply to or limit in any way any rights or remedies that Lessee may
have against Lessor.

 

13.            NET LEASE:  Lessee is unconditionally obligated to pay all rent
and other amounts due for the entire lease term no matter what happens, even if
the Equipment is damaged or destroyed, if it is defective or if Lessee no longer
can use it.  Lessee is not entitled to reduce or set-off against rent or other
amounts due to Lessor or to anyone to whom Lessor assigns this Agreement or any
Schedule whether Lessee’s claim arises out of this Agreement, any Schedule, any
statement by Lessor, Lessor’s liability or any manufacturer’s liability, strict
liability, negligence or otherwise, unless Lessee’s claim arises from Lessor’s
negligence or willful misconduct.

 

14.            INDEMNIFICATION:

 

(a)          Lessee hereby agrees to indemnify Lessor, its agents, employees,
successors and assigns (on an after tax basis) from and against any and all
losses, damages, penalties, injuries, claims, actions and suits, including legal
expenses, of whatsoever kind and nature arising out of or relating to the
Equipment or this Agreement, except to the extent the losses, damages,
penalties, injuries, claims, actions, suits or expenses result from Lessor’s
negligence or willful misconduct (“Claims”).  This indemnity shall include, but
is not limited to, Lessor’s strict liability in tort and Claims, arising out of
the selection, manufacture, purchase, acceptance or rejection of Equipment, the
ownership of Equipment during the term of this Agreement, and the delivery,
lease, possession, maintenance, uses, condition, return or operation of
Equipment (including, without limitation, latent and other defects, whether or
not discoverable by Lessor or Lessee and any claim for patent, trademark or
copyright infringement or environmental damage).  Lessee shall, upon request,
defend any actions based on, or arising out of, any of the foregoing.

 

--------------------------------------------------------------------------------


 

(b)         Lessee hereby represents, warrants and covenants that at no time
during the term of this Agreement will Lessee take or omit to take, nor will it
permit any sublessee or assignee to take or omit to take, any action (whether or
not such act or omission is otherwise permitted by Lessor or by this Agreement),
which will result in the disqualification of any Equipment for, or recapture of,
all or any portion of such items of deduction and credit specified in Section C
of the applicable Schedule (“Tax Benefits”).

 

(c)          If as a result of a breach of any representation, warranty or
covenant of the Lessee contained in this Agreement or any Schedule (i) tax
counsel of Lessor mutually agreed upon by Lessor and Lessee, such agreement, not
to be unreasonably withheld by Lessee, shall determine that Lessor is not
entitled to claim on its Federal income tax return all or any portion of the Tax
Benefits with respect to any Equipment, or (ii) any Tax Benefit claimed on the
Federal income tax return of Lessor is disallowed or adjusted by the Internal
Revenue Service, or (iii) any Tax Benefit is recalculated or recaptured (any
determination, disallowance, adjustment, recalculation or recapture being a
“Loss”), then Lessee shall pay to Lessor, as an indemnity and as additional
rent, an amount that shall, in the reasonable opinion of Lessor, cause Lessor’s
after-tax economic yields and cash flows to equal the Net Economic Return that
would have been realized by Lessor if such Loss had not occurred.  Such amount
shall be payable upon demand accompanied by a statement describing in reasonable
detail such Loss and the computation of such amount.  The economic yields and
cash flows shall be computed on the same assumptions, including tax rates as
were used by Lessor in originally evaluating the transaction (“Net Economic
Return”).  If an adjustment has been made under Section 3 then the Effective
Rate used in the next preceding adjustment shall be substituted.

 

(d)         All references to Lessor in this Section 14 include Lessor and the
consolidated taxpayer group of which Lessor is a member. All of Lessor’s rights,
privileges and indemnities contained in this Section 14 shall survive the
expiration or other termination of this Agreement.  The rights, privileges and
indemnities contained herein are expressly made for the benefit of, and shall be
enforceable by Lessor, its successors and assigns.

 

15.            DISCLAIMER:  LESSEE ACKNOWLEDGES THAT IT HAS SELECTED THE
EQUIPMENT WITHOUT ANY ASSISTANCE FROM LESSOR, ITS AGENTS OR EMPLOYEES.  LESSOR
DOES NOT MAKE, HAS NOT MADE, NOR SHALL BE DEEMED TO MAKE OR HAVE MADE, ANY
WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, WITH
RESPECT TO THE EQUIPMENT LEASED UNDER THIS AGREEMENT OR ANY COMPONENT THEREOF,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN, COMPLIANCE WITH
SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP, MERCHANTABILITY, FITNESS
FOR ANY PURPOSE, USE OR OPERATION, SAFETY, PATENT, TRADEMARK OR COPYRIGHT
INFRINGEMENT, OR TITLE.  All such risks, as between Lessor and Lessee, are to be
borne by Lessee.  Without limiting the foregoing, Lessor shall have no
responsibility or liability to Lessee or any other person with respect to any of
the following; (i) any liability, loss or damage caused or alleged to be caused
directly or indirectly by any Equipment, any inadequacy thereof, any deficiency
or defect (latent or otherwise) of the Equipment, or any other circumstance in
connection with the Equipment; (ii) the use, operation or performance of any
Equipment or any risks relating to it; (iii) any interruption of service, loss
of business or anticipated profits or consequential damages; or (iv) the
delivery, operation, servicing, maintenance, repair, improvement or replacement
of any Equipment.  If, and so long as, no default exists under this Agreement,
Lessee shall be, and hereby is, authorized during the term of this Agreement to
assert and enforce whatever claims and rights Lessor may have against any
Supplier of the Equipment at Lessee’s sole cost and expense,  in the name of and
for the account of Lessor and/or Lessee, as their interests may appear.

 

16.            REPRESENTATIONS AND WARRANTIES OF LESSEE:  Lessee makes each of
the following representations and warranties to Lessor on the date hereof and on
the date of execution of each Schedule.

 

(a)          Lessee has adequate power and capacity to enter into, and perform
under, this Agreement and all related documents (together, the “Documents”). 
Lessee is duly qualified to do business wherever necessary to carry on its
present business and operations, including the jurisdiction(s) where the
Equipment is or is to be located.

 

(b)         The Documents have been duly authorized, executed and delivered by
Lessee and constitute valid, legal and binding agreements, enforceable in
accordance with their terms, except to the extent that the enforcement of
remedies may be limited under applicable bankruptcy and insolvency laws.

 

(c)          No approval, consent or withholding of objections is required from
any governmental authority or entity with respect to the entry into or
performance by Lessee of the Documents except such as have already been
obtained.

 

(d)         The entry into and performance by Lessee of the Documents will not:
(i) violate any judgment, order, law or regulation applicable to Lessee or any
provision of Lessee’s Certificate of Incorporation or bylaws; or (ii) result in
any breach of, constitute a default under or result in the creation of any lien,
charge, security interest or other encumbrance upon any Equipment pursuant to
any indenture, mortgage, deed of trust, bank loan or credit agreement or other
instrument (other than this Agreement) to which Lessee is a party.

 

(e)          There are no suits or proceedings pending or threatened in court or
before any commission, board or other administrative agency against or affecting
Lessee, which if decided against Lessee will have a material adverse effect on
the ability of Lessee to fulfill its obligations under this Agreement.

 

(f)            The Equipment accepted under any Certificate of Acceptance is and
will remain tangible personal property.

 

--------------------------------------------------------------------------------


 

(g)         Each financial statement delivered to Lessor has been prepared in
accordance with generally accepted accounting principles consistently applied. 
Since the date of the most recent financial statement, there has been no
material adverse change.

 

(h)         Lessee’s exact legal name is as set forth in the first sentence of
this Agreement and Lessee is and will be at all times validly existing and in
good standing under the laws of the State of its incorporation or organization
(specified in the first sentence of this Agreement).

 

(i)             The Equipment will at all times be used for commercial or
business purposes.

 

(j)             Lessee is and will remain in full compliance with all laws and
regulations applicable to it including, without limitation, (i) ensuring that no
person who owns a controlling interest in or otherwise controls Lessee is or
shall be (Y) listed on the Specially Designated Nationals and Blocked Person
List maintained by the Office of Foreign Assets Control (“OFAC”), Department of
the Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (Z) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
and (ii) compliance with all applicable Bank Secrecy Act (“BSA”) laws,
regulations and government guidance on BSA compliance and on the prevention and
detection of money laundering violations.

 

17.            EARLY TERMINATION:

 

(a)          On or after the First Termination Date (specified in the applicable
Schedule), Lessee may, so long as no default exists hereunder, terminate this
Agreement as to all (but not less than all) of the Equipment on such Schedule as
of a rent payment date (“Termination Date”).  Lessee must give Lessor at least
forty- five (45) days prior written notice of the termination.

 

(b)         Lessee shall, and Lessor may, solicit cash bids for the Equipment on
an AS IS, WHERE IS BASIS without recourse to or warranty from Lessor, express or
implied (“AS IS BASIS”).  Prior to the Termination Date, Lessee shall
(i) certify to Lessor any bids received by Lessee and (ii) pay to Lessor (A) the
Termination Value (calculated as of the rent due on the Termination Date) for
the Equipment, and (B) all rent and other sums due and unpaid as of the
Termination Date.

 

(c)          If all amounts due hereunder have been paid on the Termination
Date, Lessor shall (i) sell the Equipment on an AS IS BASIS for cash to the
highest bidder and (ii) refund the proceeds of such sale (net of any related
expenses) to Lessee up to the amount of the Termination Value.  If such sale is
not consummated, no termination shall occur and Lessor shall refund the
Termination Value (less any expenses incurred by Lessor) to Lessee.

 

(d)         Notwithstanding the foregoing, Lessor may elect by written notice,
at any time prior to the Termination Date, not to sell the Equipment.  In that
event, on the Termination Date Lessee shall (i) return the Equipment (in
accordance with Section 10) and (ii) pay to Lessor all amounts required under
Section 17(b) less the amount of the highest bid certified by Lessee to Lessor.

 

18.            PURCHASE OPTION:

 

(a)          Lessee may at lease expiration or at the Early Lease Term Option,
purchase all (but not less than all) of the Equipment in any Schedule on an AS
IS BASIS for cash equal to its then Fair Market Value (plus all applicable sales
taxes).  Lessee must notify Lessor of its intent to purchase the Equipment in
writing at least sixty (60) days in advance.  If Lessee is in default or if the
Lease has already been terminated Lessee may not purchase the Equipment.

 

(b)         “Fair Market Value” shall mean the price that a willing buyer (who
is neither a lessee in possession nor a used equipment dealer) would pay for the
Equipment in an arm’s-length transaction to a willing seller under no compulsion
to sell.  In determining the Fair Market Value the Equipment shall be assumed to
be in the condition in which it is required to be maintained and returned under
this Agreement.  If the Equipment is installed it shall be valued on an
installed basis.  The costs of removal from current location shall not be a
deduction from the value of the Equipment.  If Lessor and Lessee are unable to
agree on the Fair Market Value at least sixty (60) days before lease expiration,
Lessor shall appoint an independent appraiser (reasonably acceptable to Lessee)
to determine Fair Market Value.  The independent appraiser’s determination shall
be final, binding and conclusive.  Lessee shall bear all costs associated with
any such appraisal.

 

(c)          Lessee shall be deemed to have waived this option unless it
provides Lessor with written notice of its irrevocable election to exercise the
same within thirty (30) days after Fair Market Value is told to Lessee.

 

19.            FAIR MARKET VALUE RENTAL RENEWAL:

 

(a)          So long as no default exists hereunder and the Lease has not been
earlier terminated, Lessee may at lease expiration, upon at least 60 days prior
written notice to Lessor, extend the term of the Lease with respect to all (but
not less than all) of the Equipment in any Schedule for a period of twelve (12)
months (the “Renewal Period”) for a scheduled monthly rental equal to the
monthly Fair Market Rental Value thereof determined as of the end of the
pre-extension Lease term.

 

(b)         “Fair Market Rental Value” shall mean the price which a willing
lessee would pay for the rental of the Equipment in an arms-length transaction
to a willing lessor under no compulsion to lease for a time period similar to
the Renewal Period; provided, however, that in such determination:  (i) the
Equipment shall be assumed to be in the condition in which it is required to be
maintained and returned under this Lease (ii) in the case of any installed
additions to the Equipment,

 

--------------------------------------------------------------------------------


 

same shall be valued on an installed basis; and (iii) costs of removal of the
Equipment from the current location shall not be a deduction from such
valuation.  If Lessor and Lessee are unable to agree on the Fair Market Rental
Value at least 60 days before Lease expiration, Lessor shall appoint an
independent appraiser (reasonably acceptable to Lessee) to determine Fair Market
Rental Value, and that determination shall be final, binding and conclusive. 
Lessee shall bear all costs associated with any such appraisal.

 

(c)          Lessee shall be deemed to have waived this option unless it
provides Lessor with written notice of its irrevocable election to exercise the
same within 15 days after Fair Market Rental Value is determined (by agreement
or appraisal).

 

20.            MISCELLANEOUS:

 

(a)          LESSEE AND LESSOR UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT, ANY OF THE RELATED DOCUMENTS, ANY DEALINGS BETWEEN LESSEE AND LESSOR
RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION OR ANY RELATED TRANSACTIONS,
AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED BETWEEN LESSEE AND LESSOR. 
THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL
DISPUTES THAT MAY BE FILED IN ANY COURT.  THIS WAIVER IS IRREVOCABLE.  THIS
WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING.  THE WAIVER ALSO SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS AGREEMENT, ANY RELATED DOCUMENTS, OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THIS TRANSACTION OR ANY RELATED TRANSACTION.  THIS AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(b)         The Equipment shall remain Lessor’s property unless Lessee purchases
the Equipment from Lessor and until such time Lessee shall only have the right
to use the Equipment as a lessee.  Any cancellation or termination by Lessor of
this Agreement, any Schedule, supplement or amendment hereto, or the lease of
any Equipment hereunder shall not release Lessee from any then outstanding
obligations to Lessor hereunder except in event of default due to Lessors’s
negligence or willful misconduct.  All Equipment shall at all times remain
personal property of Lessor even though it may be attached to real property. 
The Equipment shall not become part of any other property by reason of any
installation in, or attachment to, other real or personal property .

 

(c)          Time is of the essence of this Agreement.  Lessor’s failure at any
time to require strict performance by Lessee of any of the provisions hereof
shall not waive or diminish Lessor’s right at any other time to demand strict
compliance with this Agreement.  Lessee agrees, upon Lessor’s request, to
execute, or otherwise authenticate, any document, record or instrument necessary
or expedient for filing, recording or perfecting the interest of Lessor or to
carry out the intent of this Agreement.  In addition, Lessee hereby authorizes
Lessor to file a financing statement and amendments thereto describing the
Equipment described in any and all Schedules now and hereafter executed pursuant
hereto and adding any other collateral described therein and containing any
other information required by the applicable Uniform Commercial Code.  Lessee
irrevocably grants to Lessor the power to sign Lessee’s name and generally to
act on behalf of Lessee to execute and file financing statements and other
documents pertaining to any or all of the Equipment.  Lessee hereby ratifies its
prior authorization for Lessor to file financing statements and amendments
thereto describing the Equipment and containing any other information required
by any applicable law (including without limitation the Uniform Commercial Code)
if filed prior to the date hereof.  All notices required to be given hereunder
shall be deemed adequately given if sent by registered or certified mail to the
addressee at its address stated herein, or at such other place as such addressee
may have specified in writing.  This Agreement and any Schedule and Annexes
thereto constitute the entire agreement of the parties with respect to the
subject matter hereof.  NO VARIATION OR MODIFICATION OF THIS AGREEMENT OR ANY
WAIVER OF ANY OF ITS PROVISIONS OR CONDITIONS, SHALL BE VALID UNLESS IN WRITING
AND SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE PARTIES HERETO.

 

(d)         If Lessee does not comply with any provision of this Agreement,
Lessor shall have the right, but shall not be obligated, to effect such
compliance, in whole or in part.  All reasonable amounts spent and obligations
incurred or assumed by Lessor in effecting such compliance shall constitute
additional rent due to Lessor.  Lessee shall pay the additional rent within five
days after the date Lessor sends notice to Lessee requesting payment.  Lessor’s
effecting such compliance shall not be a waiver of Lessee’s default

 

(e)          Any rent or other amount not paid to Lessor when due shall bear
interest, from the due date until paid, at the lesser of eighteen percent (18%)
per annum or the maximum rate allowed by law.  Any provisions in this Agreement
and any Schedule that are in conflict with any statute, law or applicable
rule shall be deemed omitted, modified or altered to conform thereto.  
Notwithstanding anything to the contrary contained in this Agreement or any
Schedule, in no event shall this Agreement or any Schedule require the payment
or permit the collection of amounts in excess of the maximum permitted by
applicable law.

 

(f)            Lessee hereby irrevocably authorizes Lessor to adjust the
Capitalized Lessor’s Cost up or down by no more than five percent (5%) within
each Schedule to account for equipment change orders, equipment returns,
invoicing errors, and similar matters.  Lessee acknowledges and agrees that the
rent shall be adjusted as a result of the change in the Capitalized Lessor’s
Cost.  Lessor shall send Lessee a written notice stating the final Capitalized
Lessor’s Cost, if it has changed.

 

(g)         THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES OF SUCH STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, REGARDLESS OF THE LOCATION OF THE EQUIPMENT.

 

--------------------------------------------------------------------------------


 

(h)         Any cancellation or termination by Lessor, pursuant to the
provisions of this Agreement, any Schedule, supplement or amendment hereto, of
the lease of any Equipment hereunder, shall not release Lessee from any then
outstanding obligations to Lessor hereunder.

 

(i)             To the extent that any Schedule would constitute chattel paper,
as such term is defined in the Uniform Commercial Code as in effect in any
applicable jurisdiction, no security interest therein may be created through the
transfer or possession of this Agreement in and of itself without the transfer
or possession of the original of a Schedule executed pursuant to this Agreement
and incorporating this Agreement by reference; and no security interest in this
Agreement and a Schedule may be created by the transfer or possession of any
counterpart of the Schedule other than the original thereof, which shall be
identified as the document marked “Original” and all other counterparts shall be
marked “Duplicate”.

 

(j)             Each party hereto agrees to keep confidential, the terms and
provisions of the Documents and the transactions contemplated hereby and thereby
(collectively, the “Transactions”).  Notwithstanding the foregoing, the
obligations of confidentiality contained herein, as they relate to the
Transactions, shall not apply to the federal tax structure or federal tax
treatment of the Transactions, and each party hereto (and any employee,
representative, or agent of any party hereto) may disclose to any and all
persons, without limitation of any kind, the federal tax structure and federal
tax treatment of the Transactions.  The preceding sentence is intended to cause
each Transaction to be treated as not having been offered under conditions of
confidentiality for purposes of Section 1.6011-4(b)(3) (or any successor
provision) of the Treasury Regulations promulgated under Section 6011 of the
Internal Revenue Code of 1986, as amended, and shall be construed in a manner
consistent with such purpose.  In addition, each party hereto acknowledges that
it has no proprietary or exclusive rights to the federal tax structure of the
Transactions or any federal tax matter or federal tax idea related to the
Transactions.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

 

 

LESSOR:

LESSEE:

 


 


GENERAL ELECTRIC CAPITAL CORPORATION


MOMENTA PHARMACEUTICALS, INC.

 


 


 


 

 


 


 


 

 

 

By:

/s/ John Edel

 

By:

/s/ Richard P. Shea

 

 

 

 

 

 

 

 

 

 

Name:

John Edel

 

Name:

Richard P. Shea

 

 

 

 

 

 

 

 

 

 

 

Title:

SVP

 

Title:

VP, CFO & Treasurer

 

 

--------------------------------------------------------------------------------


 

BIOTECH EQUIPMENT SCHEDULE

SCHEDULE NO. 001

DATED THIS December 30, 2005

TO MASTER LEASE AGREEMENT

DATED AS OF December 30, 2005

 

Lessor & Mailing Address:

 

Lessee & Mailing Address:

 

 

 

General Electric Capital Corporation

 

Momenta Pharmaceuticals, Inc.

83 Wooster Heights Road 5th Floor

 

675 West Kendall Street

Danbury, CT 06810

 

Cambridge, MA 02142

 

This Schedule is executed pursuant to, and incorporates by reference the terms
and conditions of, and capitalized terms not defined herein shall have the
meanings assigned to them in, the Master Lease Agreement identified above
(“Agreement” said Agreement and this Schedule being collectively referred to as
“Lease”).  This Schedule, incorporating by reference the Agreement, constitutes
a separate instrument of lease.

 

A.                 Equipment:  Subject to the terms and conditions of the Lease,
Lessor agrees to Lease to Lessee the Equipment described below (the
“Equipment”).

 

Number
of Units

 

Capitalized
Lessor’s Cost

 

Manufacturer

 

Serial Number

 

Model and Type of Equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SEE EXHIBIT A ATTACHED HERETO AND MADE A PART HEREOF

 

B.                 Financial Terms

 

1.

Advance Rent (if any): $34,019.52

2.

Capitalized Lessor’s Cost: $ 1,667,159.04

3.

Basic Term (No. of Months): 54 Months.

4.

Basic Term Lease Rate Factor: 2.0405

5.

Basic Term Commencement Date: 12/30/05

6.

Lessee Federal Tax ID No.: 04-3561634

7.

Last Delivery Date:

8.

Daily Lease Rate Factor: .0680

 

9.                   First Termination Date:  Not Allowed

 

10.             Interim Rent:  For the period from and including the Lease
Commencement Date to but not including the Basic Term Commencement Date
(“Interim Period”), Lessee shall pay as rent (“Interim Rent”) for each unit of
Equipment, the product of the Daily Lease Rate Factor times the Capitalized
Lessor’s Cost of such unit times the number of days in the Interim Period. 
Interim Rent shall be due on lease commencement.

 

11.             Basic Term Rent.  Commencing on January 1, 2006 and on the same
day of each month thereafter (each, a “Rent Payment Date”) during the Basic
Term, Lessee shall pay as rent (“Basic Term Rent”) the product of the Basic Term
Lease Rate Factor times the Capitalized Lessor’s Cost of all Equipment on this
Schedule.

 

C.                 Tax Benefits                             Depreciation
Deductions:

 

1.                             Depreciation method is the 200 % declining
balance method, switching to straight line method for the 1st taxable year for
which using the straight line method with respect to the adjusted basis as of
the beginning of such year will yield a larger allowance, taking into account
the 30% or 50% special depreciation allowance and basis adjustment under
Section 168(k)(1) of the Code, whichever is applicable.

 

2.                             Recovery Period:  5 years

 

3.                             Basis: 100 % of the Capitalized Lessor’s Cost.

 

--------------------------------------------------------------------------------


 

D.                 Property Tax

PROPERTY TAX NOT APPLICABLE ON EQUIPMENT LOCATED IN MA.

 

Lessor may notify Lessee (and Lessee agrees to follow such notification)
regarding any changes in property tax reporting and payment responsibilities.

 

E.                   Article 2A Notice

 

IN ACCORDANCE WITH THE REQUIREMENTS OF ARTICLE 2A OF THE UNIFORM COMMERCIAL CODE
AS ADOPTED IN THE APPLICABLE STATE, LESSOR HEREBY MAKES THE FOLLOWING
DISCLOSURES TO LESSEE PRIOR TO EXECUTION OF THE LEASE, (A) THE PERSON(S)
SUPPLYING THE EQUIPMENT IS VARIOUS (THE “SUPPLIER(S)”), (B) LESSEE IS ENTITLED
TO THE PROMISES AND WARRANTIES, INCLUDING THOSE OF ANY THIRD PARTY, PROVIDED TO
THE LESSOR BY SUPPLIER(S), WHICH IS SUPPLYING THE EQUIPMENT IN CONNECTION WITH
OR AS PART OF THE CONTRACT BY WHICH LESSOR ACQUIRED THE EQUIPMENT AND (C) WITH
RESPECT TO SUCH EQUIPMENT, LESSEE MAY COMMUNICATE WITH SUPPLIER(S) AND RECEIVE
AN ACCURATE AND COMPLETE STATEMENT OF SUCH PROMISES AND WARRANTIES, INCLUDING
ANY DISCLAIMERS AND LIMITATIONS OF THEM OR OF REMEDIES. TO THE EXTENT PERMITTED
BY APPLICABLE LAW, LESSEE HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES
CONFERRED UPON A LESSEE IN ARTICLE 2A AND ANY RIGHTS NOW OR HEREAFTER CONFERRED
BY STATUTE OR OTHERWISE WHICH MAY LIMIT OR MODIFY ANY OF LESSOR’S RIGHTS OR
REMEDIES UNDER THE DEFAULT AND REMEDIES SECTION OF THE AGREEMENT.

 

F.                   Stipulated Loss and Termination Value Table*

 

SEE ANNEX D ATTACHED HERETO AND MADE A PART HEREOF.

 

G.                 Modifications and Additions for This Schedule Only

 

For purposes of this Schedule only, the Agreement is amended as follows:

 

1. The DELIVERY, USE AND OPERATION Section subsection (a) of the Lease shall be
deleted and the following substituted in its stead:

 

 The parties acknowledge that this is a sale/leaseback transaction and the
Equipment is in Lessee’s possession as of the Lease Commencement Date.

 

2.                   BILL OF SALE

 

Lessee, in consideration of the Lessor’s payment of the amount set forth in B 2.
above, which includes any applicable sales taxes (which payment Lessee
acknowledges), hereby grants, sells, assigns, transfers and delivers to Lessor
the Equipment along with whatever claims and rights Seller may have against the
manufacturer and/or Supplier of the Equipment, including but not limited to all
warranties and representations.  At Lessors request Lessee will use commercially
reasonable efforts to cause Supplier to deliver to Lessor a written statement
wherein the Supplier (i) consents to the assignment to Lessor of whatever claims
and rights Lessee may have against the Supplier, (ii) agrees not to retain any
security interest, lien or other encumbrance in or upon the Equipment at any
time, and to execute such documents as Lessor may request to evidence the
release of any such encumbrance, and (iii) represents and warrants to Lessor (x)
that Supplier has previously conveyed full title to the Equipment to Lessee, (y)
that the Equipment was delivered to Lessee and installation completed, and (z)
that the final purchase price of the Equipment (or a specified portion of such
purchase price) has been paid by Lessee.

 

--------------------------------------------------------------------------------


 

Lessor is purchasing the Equipment for leasing back to Lessee pursuant to the
Lease.  Lessee represents and warrants to Lessor that (i) Lessor will acquire by
the terms of this Bill of Sale good title to the Equipment free from all liens
and encumbrances whatsoever; (ii) Lessee has the right to sell the Equipment;
and (iii) the Equipment has been delivered to Lessee in good order and
condition, and conforms to the specifications, requirements and standards
applicable thereto.

 

Lessee agrees to save and hold harmless Lessor from and against any and all
federal, state, municipal and local license fees and taxes of any kind or nature
(excluding Lessor’s income taxes), including, without limiting the generality of
the foregoing, any and all excise, personal property, use and sales taxes and
from and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions and suits resulting therefrom and imposed upon,
incurred by or asserted against Lessor as a consequence of the sale of the
Equipment to Lessor.

 

3.                   ACCEPTANCE

 

Pursuant to the provisions of the Lease, as it relates to this Schedule, Lessee
hereby certifies and warrants that (i) all Equipment listed above has been
delivered and installed (if applicable); (ii) Lessee has inspected the
Equipment, and all such testing as it deems necessary has been performed by
Lessee, Supplier or the manufacturer; and (iii) Lessee accepts the Equipment for
all purposes of the Lease, the purchase documents and all attendant documents.

 

 Lessee does further certify that as of the date hereof (i) Lessee is not in
default under the Lease; (ii) the representations and warranties made by Lessee
pursuant to or under the Lease are true and correct on the date hereof and
(iii) Lessee has reviewed and approves of the purchase documents for the
Equipment, if any.

 

4.                    EQUIPMENT SPECIFIC PROVISIONS

 

The MAINTENANCE Section of the Lease is amended by adding the following as the
fifth sentence in subsection (a):

 

Lessee shall, if requested by Lessor, obtain a certificate or service report
from the manufacturer attesting to such condition.

 

Each reference contained in this Agreement to:

 

 (a) ”Adverse Environmental Condition” shall refer to (i) the existence or the
continuation of the existence, of an Environmental Emission (including, without
limitation, a sudden or non-sudden accidental or non-accidental Environmental
Emission), of, or exposure to, any substance, chemical, material, pollutant,
Contaminant, odor or audible noise or other release or emission in, into or onto
the environment (including, without limitation, the air, ground, water or any
surface) at, in, by, from or related to any Equipment, (ii) the environmental
aspect of the transportation, storage, treatment or disposal of materials in
connection with the operation of any Equipment or (iii) the violation, or
alleged violation of any statutes, ordinances, orders, rules regulations,
permits or licenses of, by or from any governmental authority, agency or court
relating to environmental matters connected with any Equipment.

 

 (b) ”Affiliate” shall refer, with respect to any given Person, to any Person
that directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person.

 

 (c) ”Contaminant” shall refer to those substances which are regulated by or
form the basis of liability under any Environmental Law, including, without
limitation, asbestos, polychlorinated biphenyls (“PCB’s”), and radioactive
substances, or other material or substance which has in the past or could in the
future constitute a health, safety or environmental hazard to any Person,
property or natural resources.

 

 (d) ”Environmental Claim” shall refer to any accusation, allegation, notice of
violation, claim, demand, abatement or other order on direction (conditional or
otherwise) by any governmental authority or any Person for personal injury
(including sickness, disease or death), tangible or intangible property damage,
damage to the environment or other adverse effects on the environment, or for
fines, penalties or restrictions, resulting from or based upon any Adverse
Environmental Condition.

 

 (e) ”Environmental Emission” shall refer to any actual or threatened release,
spill, emission, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration into the indoor or outdoor environment, or into
or out of any of the

 

--------------------------------------------------------------------------------


 

Equipment, including, without limitation, the movement of any Contaminant or
other substance through or in the air, soil, surface water, groundwater or
property.

 

 (f) ”Environmental Law” shall mean any federal, foreign, state or local law,
rule or regulation pertaining to the protection of the environment, including,
but not limited to, the Comprehensive Environmental Response, Compensation, and
Liability Act (“CERCLA”) (42 U.S.C. Section 9601 et seq .), the Hazardous
Material Transportation Act (49 U.S.C. Section 1801 et seq .), the Federal Water
Pollution Control Act (33 U.S.C. Section 1251 et seq .), the Resource
Conservation and Recovery Act (42 U.S.C. Section 6901 et seq .), the Clean Air
Act (42 U.S.C. Section 7401 et seq .), the Toxic Substances Control Act (15
U.S.C. Section 2601 et seq .), the Federal Insecticide, Fungicide, and
Rodenticide Act (7 U.S.C. Section 1361 et seq .), and the Occupational Safety
and Health Act (19 U.S.C. Section 651 et seq .), as these laws have been amended
or supplemented, and any analogous foreign, federal, state or local statutes,
and the regulations promulgated pursuant thereto.

 

 (g) ”Environmental Loss” shall mean any loss, cost, damage, liability,
deficiency, fine, penalty or expense (including, without limitation, reasonable
attorneys’ fees, engineering and other professional or expert fees),
investigation, removal, cleanup and remedial costs (voluntarily or involuntarily
incurred) and damages to, loss of the use of or decrease in value of the
Equipment arising out of or related to any Adverse Environmental Condition.

 

 (h) ”Person” shall include any individual, partnership, corporation, trust,
unincorporated organization, government or department or agency thereof and any
other entity.

 

Lessee shall fully and promptly pay, perform, discharge, defend, indemnify and
hold harmless Lessor and its Affiliates, successors and assigns, directors,
officers, employees and agents from and against any Environmental Claim or
Environmental Loss.

 

The provisions of this Schedule shall survive any expiration or termination of
the Lease and shall be enforceable by Lessor, its successors and assigns.

 

 The MAINTENANCE Section subsection (a) of the Lease shall be amended by adding
the following at the end thereof:

 

RETURN PROVISIONS:  In addition to the provisions provided for in the RETURN OF
EQUIPMENT Section of the Lease, and provided that Lessee has elected not to
exercise its option to purchase the Equipment or renew the Lease Lessee shall,
at its expense:

 

 (a) at least sixty (60  days prior to expiration or earlier termination of the
Lease, upon receiving reasonable notice from Lessor, use commercially reasonable
efforts to provide or use commercially reasonable efforts to cause the vendor(s)
or manufacturer(s) to provide to Lessor the following documents:  (i) one set of
service manuals, and operating manuals including replacements and/or additions
thereto, such that all documentation is completely up-to-date for the applicable
equipment model;  (ii) one set of documents, detailing equipment configuration,
operating requirements, maintenance records, and other technical data concerning
the set-up and operation of the Equipment, including replacements and/or
additions thereto, such that all documentation is completely up-to-date;

 

  (b) at least sixty (60) (days prior to expiration or earlier termination of
the Lease, cause manufacturer’s representative or qualified equipment
maintenance provider, reasonably acceptable to Lessor, (the “Authorized
Inspector”) to perform a comprehensive physical inspection, including testing
all material and workmanship of the Equipment and ensure all Equipment and
equipment operations conform to all applicable local, state, and federal laws,
health and safety guidelines including the then current FDA regulations; and if
during such inspection, examination and test, the Authorized Inspector finds any
of the material or workmanship to be defective or the Equipment not operating
within manufacturer’s specifications and the then current FDA regulations, then
Lessee shall repair or replace such defective material and, after corrective
measures are completed, Lessee will provide for a follow-up inspection of the
Equipment by the Authorized Inspector as outlined in the preceding clause; 
Notwithstanding anything contained in this subsection (b) to the contrary, in no
event shall Lessee be required to repair or replace any defective material or
workmanship that (i) arises from a manufacturer defect, (ii) is the result of
reasonable wear and tear, or in the event new models of such Equipment are on
the market, that are remedied by any such new models.

 

--------------------------------------------------------------------------------


 

 (c) have each item of Equipment returned with an in-depth field service report
customary in the industry for such Equipment detailing said inspection as
outlined in Section (e) above.  The report shall certify that the Equipment has
been properly inspected, examined and tested and is operating within the
manufacturer’s specifications, reasonable wear and tear excepted;

 

 (d) where reasonably practical, properly remove or treat all rust or corrosion;

 

 (e) where reasonably practical, properly remove all Lessee installed markings
which are not necessary for the operation, maintenance or repair of the
Equipment;

 

5.                   LEASE TERM OPTIONS

 

Early Lease Term Options

 

The Lease is amended by adding the following thereto:

 

EARLY PURCHASE OPTION:

 

(a)  Provided that the Lease has not been earlier terminated and provided
further that Lessee is not in default under the Lease or any other agreement
between Lessor and Lessee, Lessee may, UPON AT LEAST 30 DAYS BUT NO MORE THAN
270 DAYS PRIOR WRITTEN NOTICE TO LESSOR OF LESSEE’S IRREVOCABLE ELECTION TO
EXERCISE SUCH OPTION, purchase on an AS IS BASIS all (but not less than all) of
the Equipment listed and described in this Schedule on the rent payment date
(the “Early Purchase Date”) which is 48 months from the Basic Term Commencement
Date for a price equal to Twenty-One and One Hundred Seventy-Five Thousandths
percent (21.175%) of the Capitalized Lessor’s Cost (the “FMV Early Option
Price”), plus all applicable sales taxes.

 

Lessor and Lessee agree that the FMV Early Option Price is a reasonable
prediction of the Fair Market Value (as such term is defined in the PURCHASE
OPTION Section subsection (b) of the Lease hereof) of the Equipment at the time
the option is exercisable.  Lessor and Lessee agree that if Lessee makes any
non-severable improvement to the Equipment which increases the value of the
Equipment and is not required or permitted by the MAINTENANCE Section or the
RETURN OF EQUIPMENT Section of the Lease prior to lease expiration, then at the
time of such option being exercised, Lessor and Lessee shall adjust the purchase
price to reflect any addition to the price anticipated to result from such
improvement.  (The purchase option granted by this subsection shall be referred
to herein as the “Early Purchase Option”.)

 

(b)              If Lessee exercises its Early Purchase with respect to the
Equipment leased hereunder, then on the Early Purchase Date, Lessee shall pay to
Lessor any Rent and other sums due and unpaid on the Early Purchase Option Date
and Lessee shall pay the FMV Early Option Price, plus all applicable sales
taxes, to Lessor in cash.

 

(c)               In the event of any conflict between the language contained in
this Early Purchase Option and the language contained in section 18 of the
Lease, the language in this Early Purchase Option shall control.

 

H.                 Payment Authorization

 

You are hereby irrevocably authorized and directed to deliver and apply the
proceeds due under this Schedule as follows:

 

Company Name

 

Address

 

Amount

 

Momenta Pharmaceuticals

 

675 West Kendall Street, Cambridge, MA

 

$

1,242,037.08

 

General Electric (Adv Rent)

 

83 Wooster Heights Road, Danbury, CT

 

$

25,683.72

*

General Electric (Interim Rent)

 

83 Wooster Heights Road, Danbury, CT

 

$

1,133.98

 

Waters Corporation

 

4559 Payshere Circle, Chicago, IL

 

$

398,304.26

 

 

--------------------------------------------------------------------------------

*Applied $8,335.80 from Good Faith Deposit to Advance Rent

 

This authorization and direction is given pursuant to the same authority
authorizing the above-mentioned financing.

 

--------------------------------------------------------------------------------


 

Except as expressly modified hereby, all terms and provisions of the Agreement
shall remain in full force and effect.  This Schedule is not binding or
effective with respect to the Agreement or Equipment until executed on behalf of
Lessor and Lessee by authorized representatives of Lessor and Lessee,
respectively.

 

IN WITNESS WHEREOF, Lessee and Lessor have caused this Schedule to be executed
by their duly authorized representatives as of the date first above written.

 

 

LESSOR:

LESSEE:

 

 

 

 

General Electric Capital Corporation

Momenta Pharmaceuticals, Inc.

 

 

 

 

By:

/s/ John Edel

 

By:

/s/ Richard P. Shea

 

 

 

 

 

Name:

John Edel

 

Name:

Richard P. Shea

 

 

 

 

 

Title:

SVP

 

Title:

Vice President, CFO, Treasurer

 

 

--------------------------------------------------------------------------------